Title: To James Madison from Morgan Lewis, 14 November 1808
From: Lewis, Morgan
To: Madison, James



Dear Sir,
Staatsburgh 14th: Novr: 1808.

You will probably hear various Opinions as to the political cast of the Characters Selected in this State for electors of President and Vice-President.  I very much regret that it was not in my power to continue in Albany until the appointment took place.  A violent inflamation, brought on by exercise, in an ankle which had for two months been afflicted with an anthrax, obliged me to return home.  My information cannot therefore be as accurate as I wish.  On my arrival in Albany, pains were taken to inform me that Judge Spencer had openly declared himself in your favor.  Knowing the duplicity of the man, and considering the quarter from whence the information came, I was satisfied it was a plan of the Clintonians to get him on the electoral Ticket, and cautioned your friends to be on their guard.  They have notwithstanding Suffered themselves to be outgeneralled.  That you have a decided majority of friends among the republican Members of the house of Assembly, I think may be fairly inferred from a trial of Strength, in a caucus convened for the purpose of deciding on a Speaker, where the clintonian candidate had but Sixteen votes and his antagonist forty four.  It was again manifested at a Subsequent caucus, where Mr. Rutgers was carried against the Strenuous opposition of the Clintonians, but by what majority I have not been informed.
I understand that many of your friends were induced to believe that the Idea, of electing Mr. C. to the presidency, was abandoned, and that they claim the whole of the Electors.  The Opinion I form, from my knowledge of the men is, that the Six, who have one vote more than the others, may be relied on in any event; but that the remaining thirteen will be for Mr. C, if there is any prospect of carrying him; if not, they will make a virtue of necessity and unite with the Six.
I have taken much pains to ascertain Mr. C.’s Views and Expectations; and from a conversation I recently had with a Mr. Quackenbush, one of his warmest partisans, I have no doubt that he Still had hopes of federal aid and counted on the influence of Mr. Lyon in Kentucky, and on Some of the Electors in Pensylvania.  Should he be disappointed as to the first, of which he by this time, I Suspect, is informed, his resignation will be presented to the electors in each State on the day of election, and his nephew Mr. D. W. C. be pressed for the vice presidency, to prevent, as will be urged, the election of Mr. King.  This I collected from the conversation above alluded to, which was closed with the offer of a bet, that either Mr. C, would be president, or Mr. D. W. C. vice president.  I think Some measures Should be adopted, by which a Substitute Should be agreed on, in the event of such a Game being attempted.  All Eyes to the north are turned towards Mr. Langdon
Your election I consider as placed beyond the reach of management; your entry into Office will be at a moment big with important Events; you will be beset by the federalists and british apologists on every Side.  These being avowed enemies may be met with confidence; but those who approach and assail you under the disguise of friendship, will be most to be dreaded.  A vice president has certainly great opportunities for intrigue, and Should the Gentleman here intended be Successful, I am persuaded he will give you much uneasiness.  Be assured I know his Character well.  He is mischievous, intrigueing, impatient of a Superior, and attached to nothing in this World but himself.  I Sincerely wish you may not be Subjected to his artifice and cunning.  I am Sir most respectfully your’s

Morgan Lewis

